Citation Nr: 1123305	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  06-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cracked tooth number 5 with implant.

2.  Entitlement to service connection for fibrocystic breast disease, bilaterally, with scar, left breast.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to April 1994, from July 1996 to August 1996 and from September 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in November 2009.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary.

With regard to the Veteran's claim for compensation for cracked tooth number 5, the Veteran has alleged that VA failed to identify her cracked tooth when she presented with complaints of mouth pain.  

At the hearing in September 2009, the Veteran testified that she presented to the VA with a complaint that the roof of her mouth was swollen.  She was not sent for a dental examination.  The Veteran contends that the swelling noted in VA medical records was a symptom of her cracked tooth. 
 
VA records show that the Veteran was seen at the Loma Linda VAMC in August 2004 with complaints of a lump in her mouth and swollen glands in her throat.  Upon examination, a physician noted no abnormal lesions in the mouth.  A VA examination is necessary, as the record does not contain sufficient medical information to decide the claim for compensation under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103A(d) (West 2002). 

Regarding the claim for service connection for fibrocystic breast disease, the Board previously remanded this matter for a VA examination.  The examiner was asked to address whether fibrocystic breast disease clearly and unmistakably existed prior to the Veteran's period of active service from 2003 to 2004.  The examiner was asked to state, if the Veteran entered service with pre-existing fibrocystic breast disease, whether such disability increased in severity in service and if so, whether the increase in such disability represent a worsening of the underlying condition or clearly and unmistakably represent a natural progression of the disorder.  The examiner was requested to provide a rationale for the opinion.  

The examiner was also asked to provide an opinion as to whether fibrocystic breast disease is at least as likely as not related to active service, including from November 1993 to April 1994, from July 1996 to August 1996 and from September 2003 to September 2004.  

The Veteran had a VA examination in March 2010.  The examiner diagnosed bilateral fibrocystic breast disease with current hemorrhagic cysts or fibroadenomas; asymptomatic.  The examiner stated that fibrocystic breast disease had its onset in 1998.  The examiner stated that this condition existed prior to the Veteran's period of active duty from August 2003 to August 2004.  The examiner opined that the Veteran's fibrocystic breast condition did not increase in severity during military service.  The examiner's rationale was that fibrocystic breast disease was a pre-existing condition.  The examiner did not provide a rationale for the opinion that the condition did not increase in severity during service.
Further, with regard to whether the Veteran's fibrocystic breast disease is related to periods of active service , including November 1993 to April 1994, July 1996 to August 1996 and September 2003 to August 2004, the examiner indicated that fibrocystic breast disease is less likely than not related to service.  The examiner's rationale was that this was a pre-existing condition.  Given the noted date of onset in 1998, the examiner's rationale that the condition pre-existed service is inadequate to address the periods of service prior to 1998.  

The Court has held that an adequate medical examination is based upon consideration of prior medical history and describes the disability in sufficient detail so the Board's evaluation will be fully informed.  An examination must also fully address all aspects of a Board's request for an opinion and must support its conclusions with an analysis which can be considered and weighed against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).    

The March 2010 VA examination did not address all aspects of the Board's request and is therefore inadequate.  The Board finds that a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for fibrocystic breast disease.  The examination should be performed by a physician with appropriate expertise to provide an opinion regarding the etiology of the claimed condition.  

2.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should indicate that the claims file was reviewed.  Following a review of the claims file and an examination of the Veteran, the examiner should address the following questions:

a.  Did fibrocystic breast disease clearly and unmistakably exist prior to the Veteran's period of active duty service from August 2003 to August 2004?  Please provide a rationale for the opinion.

b.  If the Veteran entered service with pre-existing fibrocystic breast disease, did this disability increase in severity during service?  If so, did the increase represent a worsening of the underlying condition or clearly and unmistakably represent a natural progression of the disorder?  Please provide a rationale for the opinion.

c.  If fibrocystic breast disease at least as likely as not (50 percent or greater likelihood) related to the Veteran's service, including from November 1993 to April 1994, from July 1996 to August 1996 and from September 2003 to August 2004.  Please provide a rationale for the opinion.

In providing this opinion, the examiner should specifically address whether fibrocystic breast disease began during a period of active duty service, including from November 1993 to April 1994, from July 1996 to August 1996 and from September 2003 to August 2004.  

2.  Forward the claims file to a dentist for a medical opinion regarding the claim for compensation under 38 U.S.C.A. § 1151 for cracked tooth # 5.  The dentist should review the claims file in its entirety.  The examination report should indicate that the file was reviewed.  The examiner should address the following questions:

a.  Did VA's failure to timely diagnose and properly treat cracked tooth #5 proximately cause the continuance of natural progress of the disease or injury of the tooth?  In addressing this question the examiner should discuss the complaints of mouth pain noted in VA outpatient treatment records dated in August 2004.  The examiner should provide a detailed rationale for the opinion.  

b.  Is the disability of cracked tooth #5 proximately caused by, or due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing  medical treatment?  In addressing this question, the examiner should discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.   The examiner should provide a detailed rationale for the opinion.  

3.  Following the requested development, the claims should be readjudicated based upon all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and should have an applicable opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


